Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 15 and 16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Unlike the previously submitted claims, claims 15 and 16 require administering the preparation of claim 1 to a lymph node located upstream of the target node.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15 and 16 stand withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Application
Claims 1-16 are pending in the present application.  Claims 15 and 16 stand withdrawn as being directed to a non-elected invention.  Claims 1-14 are rejected as indicated below.
Priority
As noted in the previous Office Action, applicant has not made of record in accordance with 37 CFR 1.55 a translation of the foreign priority application.  See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The rejections of claims 1, 3, 5, 6 and 10-14 under 35 U.S.C. 102(a)(1) over (i) Fujii et al. (2017, cited by applicant on IDS submitted 03/24/2020) or (ii) Kundig et al. (WO 2006/071934, cited by applicant on IDS submitted 05/11/2021) are maintained.
As noted in the previous Office Action, 
Fujii et al. teaches a mouse model in which tumor cells proliferate in the internal axillary lymph nodes, the administration of a liquid composition, obtained by diluting an anticancer agent 5-FU in normal saline, to the external axillary lymph nodes of the mouse resulted in the suppression of the tumor growth in the internal axillary lymph nodes, and specifically, resulted in the delivery of the 5-FU to the target lymph nodes by means of a lymphatic drug delivery approach (column 2B42) and 
Kundig et al. teaches intralymphatic administration of a liquid comprising a drug, such as, CpG oligodeoxynucleotides, and saline (see the entire article, especially paragraphs [0044], [0048], [0059]-[0065], [0075], [0084], [0074]-[0075], [0077], [0084]).
Note: According to the present application (table 2, paragraph [0049]), normal saline has an osmotic pressure of 758 kPa and a viscosity of 1.04 mPa's, and the liquid compositions disclosed in each reference, obtained by diluting 5-FU or CpG oligodeoxynucleotide in normal saline, is thus considered to have an osmotic pressure of at least 758 kPa and a viscosity of 1.04 mPa‘s.

Response to Arguments
Applicant states claim 1 recites “wherein an osmotic pressure of the liquid ranges from 800 to 2,700 kPa”.  Accordingly, applicant argues the osmotic pressure recited by the claimed invention is greater than 758 kPa and the cited references do not teach or suggest increasing an osmotic pressure of the liquid to be within the claimed range of 800 to 2,700 kPa.  
Applicant’s argument was considered but not persuasive for the following reasons.
Although, the references do not teach increasing the osmotic pressure of the 
prior art composition, they do teach addition of particles, for example, various amounts of drugs to the solution.  Therefore, it would have been obvious that the osmotic pressure of the prior art compositions would be greater than 758 kPa with the addition of the 5-FU or CpG oligodeoxynucleotides to saline and that said pressure would increase with increase in concentration of the solutions/compositions.  Applicant does not provide any evidence that the osmotic pressure of the different compositions taught by the cited references would not fall within the claimed range.
For these reasons, the rejections of claim(s) 1, 3, 5, 6 and 10-14 under 35 U.S.C. 102(a)(1) over (i) Fujii et al. (2017, cited by applicant on IDS submitted 03/24/2020) or (ii) Kundig et al. (WO 2006/071934, cited by applicant on IDS submitted 05/11/2021) are maintained.
The rejection of claims 1-14 under 35 U.S.C. 102(a)(1) over Takahashi et al. (1977, cited by applicant on IDS submitted 05/11/2020) is maintained.
Takahashi et al. teaches an intratumoral injection of an emulsion comprising 5-
FU, oil and 5% emulsifier (TWEEN 80) (see the entire article, especially Abstract; paragraph bridging pages 235/236). The reference teaches the injection results in high drug concentration in the lymphatic system (see Abstract and page 246, last paragraph).  Based on the combination of sesame oil and TWEEN 80, it is assumed the prior art emulsion has an osmotic pressure and viscosity which falls within the claimed osmotic pressure and viscosity ranges (see paragraphs bridging pages 11/12 and 12/13 of the present specification (see the disclosure of vegetable oils and polysorbate 80)). 

Response to Arguments
Applicant argues the reference does not teach or suggest 
an intralymphatic liquid preparation because the composition taught by the reference is injected into the testis; intravenously injected; injected directly into the tumor; topically administered; or intratumorally or peritumorally injected (see Takahashi, pages 236-238);
that the emulsified anticancer agent has an osmotic pressure ranging from 800 to 2,700 kPa or that as shown in Tables 2 and 3 in the Applicant’s specification, a composition containing polysorbate 80 or other components described in the Applicant’s specification (e.g., glucose) may not have an osmotic pressure of from 800 to 2,700 kPa.  As such, it cannot be reasonably assumed that Takahashi’s emulsion should have an osmotic pressure within the claimed range 
of from 800 to 2,700 kPa; and
administering a drug into a lymph node as claimed in claim 12.
Applicant’s argument was considered but not persuasive for the following reasons.
Claim 1 is drawn to an “intralymphatic liquid preparation, comprising a drug, wherein an osmotic pressure of the liquid ranges from 800 to 2,700 kPa”.  In essence, the claim is to a “liquid preparation, comprising a drug, wherein an osmotic pressure of the liquid ranges from 800 to 2,700 kPa” for use intralymphatically.  The recitation of the intended use of a known composition does not change the scope of the composition.
MPEP § 2111.02 recognizes that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
As noted in paragraph [0027], an intralymphatic preparation is prepared in the same manner as “known injection preparations”.  Applicant does not show that the composition taught by Takahashi could not be administered intralympatically and does not have the osmotic pressure as recited by the instant claims.
Applicant points to Tables 2 and 3 of the specification and notes that a composition containing polysorbate 80 or other components may not have an osmotic 
pressure of from 800 to 2,700 kPa.  
However, as noted by paragraphs [0023]-[0026] of the present specification and would be known to the skilled artisan in the art at the time of the present invention, osmotic pressure can be adjusted by using various diluents.  It would have been known to the skilled artisan that osmotic pressure is proportional to the concentration of the solute in a solution as shown in Tables 2 and 3.  Therefore, although some compositions containing polysorbate 80 or other components may not have an osmotic pressure of from 800 to 2,700, it can be seen from the above-cited Tables that increase in the amounts of polysorbate 80 or other components in the composition results in increase osmotic pressure.

Claim 12 is drawn to a “lymphatic drug delivery method, comprising delivering a drug to a target with the intralymphatic liquid preparation according to claim 1”.  As noted by applicant, the present specification defines a “lymphatic drug delivery” as a “method for administering a drug to a lymph node located upstream of a metastatic lymph node and delivering the drug to a downstream lymph node via a lymphatic vessel”.  As defined, the method is for administration of the liquid preparation
As taught by Takahashi, the administration of the prior art composition results in high drug concentration in the lymphatic system, i.e., administration of a drug to a lymph node.  Although, the composition was not injected directly into the lymph node, it was delivered to the lymphatic system as required by the claimed invention.
For these reasons, the rejection of claims 1-14 under 35 U.S.C. 102(a)(1) over Takahashi et al. (1977, cited by applicant on IDS submitted 05/11/2020) is maintained.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al. (April 18, 2017, J. of Biophotonics).
Matsuki et al. teaches the intranodal administration of doxorubicin encapsulated in thermosensitive liposomes together with gold nanorods for treatment of tumor in lymph nodes (see the entire article, especially Abstract; paragraphs 3.3 and 4).
Based on the combination of doxorubicin encapsulated in thermosensitive liposomes and gold nanorods, it is assumed the prior art composition has an osmotic pressure and viscosity which falls within the claimed osmotic pressure and viscosity ranges (see paragraphs bridging pages 11/12 and 12/13 of the present specification). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA P BADIO/Primary Examiner, Art Unit 1628